Citation Nr: 1546304	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for deviated nasal septum.  

2.  Entitlement to a compensable initial evaluation for allergic rhinitis.  

3.  Entitlement to a compensable initial evaluation for hernia repair scars.  

4.  Entitlement to a compensable initial evaluation for pseudofolliculitis barbae.  

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease post laminectomy.  

6.  Entitlement to an initial evaluation in excess of 10 percent for variant headaches, previously diagnosed as migraine headaches.  

7.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc and joint disease.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neurological impairment of the right and left upper extremities, also claimed as cervical radiculopathy, diagnosed as non-organic, not secondary.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The issues of entitlement to a compensable initial evaluation of pseudofolliculitis barbae, entitlement to an initial evaluation in excess of 10 percent for lumbar  spine degenerative disc disease post laminectomy, entitlement to an initial evaluation in excess of 10 percent for variant headaches, previously diagnosed as migraine headaches, entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc and joint disease, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for neurological impairment of the right and left upper extremities, also claimed as cervical radiculopathy, diagnosed as non-organic, not secondary, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  The Veteran's deviated nasal septum is manifested by less than 50-percent obstruction of the nasal passage on both sides and less than complete obstruction on one side.  

2.  The Veteran's allergic rhinitis without polyps is manifested by not greater than 50-percent obstruction of the nasal passage on both sides and less than complete obstruction on one side.  

3.  The Veteran's hernia repair scars are manifested by pain but are not unstable.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial rating for a deviated nasal septum have not been met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502 (2015).  

2.  The criteria for the assignment of a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.97, DC 6522 (2015).  

3.  The criteria for an initial rating of 10 percent, but no higher, for hernia repair scars have been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.118, DC 7804 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

A VA examination was conducted in April 2012.  The record does not reflect that the examination was inadequate for the purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file or took a medical history, and performed an appropriate examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Deviated Septum 

The Veteran seeks a compensable rating for his service-connected deviated septum.  A deviated septum is rated pursuant to 38 C.F.R. § 4.97, DC 6502.  Under that code, traumatic deviation of the nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The Veteran asserts that his allergies have worsened due to his deviated septum.  In his April 2012 VA examination, the Veteran stated that he feels the nasal passage on his right side is more "blocked up" than it had been previously.  He denied green or yellow discharge, and asserted that his condition did not cause any effect on his usual occupation or his daily activities.  He also denied a history of nose/sinus hospitalization or surgery.  The examiner noted that the Veteran's rhinitis symptoms were nasal congestion, watery eyes, and sneezing.  The examiner indicated that there was not at least 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side due to septal deviation.  

On the Veteran's Form 9 appeal, he asserted that his deviated septum causes him to experience bad allergies that require medication.  

Although the Board recognizes the Veteran's belief that his deviated septum has exacerbated his allergy symptoms such that he feels his nasal passage feels more "blocked up", there is no indication that these symptoms have progressed to the point of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Therefore, the preponderance of the evidence is against assigning a compensable rating for the Veteran's deviated septum.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.97, DC 6502; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Allergic Rhinitis

The Veteran also seeks a compensable rating for his service-connected allergic rhinitis.  Allergic rhinitis is rated under 38 C.F.R. § 4.97, DC 6522.  Allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, warrants a 10 percent rating.  Allergic rhinitis with polyps warrants a 30 percent rating.  

As discussed above, a VA examination was conducted in April 2012 in which the Veteran reported that his allergic rhinitis symptoms caused him to feel that the nasal passage on his right side was more "blocked up" than it had been previously, but that his condition did not cause any effect on his usual occupation or his daily activities.  As noted above, the examiner found that the Veteran's rhinitis symptoms were nasal congestion, watery eyes, and sneezing.  The examiner indicated that there was not greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side due to rhinitis, and that there were no nasal polyps associated with his rhinitis.  

A June 2012 VA treatment note indicates that the Veteran reported allergy symptoms of nasal congestion, drainage, and sneezing.  

The Veteran's Form 9 appeal indicated that at times when the wind is blowing during the summer/spring, he stays inside due to his allergic rhinitis symptoms, which include red eyes, tearing, sneezing, and fluid draining down his throat, which he asserts also gives him stomach problems.  

There is no indication that they result in greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Moreover, there is no indication of nasal polyps.  Therefore, the preponderance of the evidence is against assigning a compensable rating for the Veteran's allergic rhinitis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.97, DC 6522; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).    

Hernia Repair Scars

The criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  As the Veteran's scars were service connected effective July 21, 2011, the old rating criteria do not apply.  The Veteran's scars are not on the head, face, or neck, and are not a burn scar or a scar that is nonlinear.  Therefore, DC 7800, 7801, and 7802 are not appropriate to rate the Veteran's hernia repair scars.  The DC that most accurately describes the Veteran's disability is DC 7804, which relates to unstable or painful scars.  38 C.F.R. § 4.118.

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.  

Under DC 7805, for rating other scars (including linear scars) and other effects of scars evaluated under DC's 7800, 7801, 7802 and 7804, any disabling effect(s) not considered in a rating provided under DC's 7800 - 04 are evaluated under an appropriate diagnostic code of the Rating Schedule.  38 C.F.R. § 4.118, DC 7805.    

The April 2012 VA examination included a discussion of the Veteran's scars.  As to the first hernia repair scar, the examiner indicated that it was not tender on palpation, and that there was no adherence to underlying tissue or limitation of motion or loss of function.  The examiner also wrote that there was no underlying soft tissue damage, no skin ulceration or breakdown over the scar, no underlying tissue loss, no elevation or depression of the scar, no disfigurement of the head, face or neck associated with the scar, the scar was not the same color as the Veteran's normal skin, the texture of the scarred area was not normal, and that the scar had no induration or inflexibility.  

The examination discussed the hyperpigmentation scar in the Veteran's trochanter region as not being tender on palpation, not adhering to underlying tissue, and not resulting in limitation of motion or loss of function.  There was no underlying soft tissue damage, no skin ulceration or breakdown over the scar, no underlying tissue loss, no elevation or depression of the scar, and no disfigurement of the head, face, or neck.  The scar was not the same color as normal skin, although it did have normal texture and did not have induration or inflexibility.  

The Veteran contended in his Form 9 appeal that the scars were uncomfortable and painful to the touch, which made it hard if not impossible to wear jeans and boots or sneakers.  

The Veteran is competent to report the symptom of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's lay statement that his scars are painful to touch is at odds with the VA examination report that the scars are not tender to the touch.  Allowing the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's scars are painful.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the Veteran has two painful scars, which warrant a 10 percent rating.  A rating of 20 percent is available for three or four scars that are unstable or painful.  As the Veteran is not service-connected for 3-4 painful scars, and there is no indication the scars are unstable as well as painful, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, DC 7804.  Additionally, the scars have not been shown to result in any disabling effect not considered in DC 7804, so as to warrant an additional separate rating under a diagnostic code of the Rating Schedule.  38 C.F.R. § 4.118, DC 7805.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 10 percent, but no higher, for painful, stable hernia repair scars is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.118, DC 7804; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's deviated septum, allergic rhinitis, or hernia repair scars reflect so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the diagnostic criteria do reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  Ratings in excess of that assigned are provided for certain manifestations of the disabilities in question, but the medical evidence reflects that those symptoms are not present, meaning that the rating schedule is not inadequate.  Although the Veteran contends that his allergic rhinitis causes stomach problems, he lacks the medical training necessary to relate stomach problems to allergic rhinitis.  See Jandrea v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Neither the VA examiner nor the Veteran's treatment records have related stomach problems to the Veteran's allergic rhinitis.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has been granted a TDIU by an October 2014 rating decision, effective August 4, 2014.  The Veteran has not contended and the record does not reflect that the Veteran's deviated septum, allergic rhinitis, and hernia repair scars have rendered him unemployable prior to August 4, 2014.  Accordingly, the Board concludes that a claim for a TDIU prior to August 4, 2014 based on the Veteran's deviated septum, allergic rhinitis, and hernia repair scars has not been raised in conjunction with these claims.  


ORDER

Entitlement to a compensable initial rating for a deviated nasal septum is denied.  

Entitlement to a compensable initial rating for allergic rhinitis is denied.  

Entitlement to an initial rating of 10 percent, but no higher, for hernia repair scars is granted.  


REMAND

The Veteran contended in his Form 9 that his pseudofolliculitis barbae resulted in marked disfigurement of his face.  A May 2012 VA treatment note indicated well healed cribriform and ice pick scars on the Veteran's left cheek.  The VA examination of record has not considered whether the Veteran's pseudofolliculitis barbae and any related scarring has resulted in disfigurement of the face.  Therefore, a new examination should be scheduled upon remand that considers this possibility.  

The Veteran filed a September 2014 notice of disagreement (NOD) with the August 2014 rating decision as to the initial rating assigned for lumbar spine degenerative disc disease post laminectomy, the initial rating assigned for variant headaches previously diagnosed as migraine headaches, the initial rating assigned for cervical spine degenerative disc and joint disease, and the denial of the claim to reopen a claim for service connection for neurological impairment of the right and left upper extremities.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA clinician to determine the current severity and manifestations of the Veteran's pseudofolliculitis barbae, to include any associated facial scarring and disfigurement.  The complete record must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests and report all clinical manifestations in detail.  The examiner should specifically consider whether any facial scarring associated with the pseudofolliculitis barbae have characteristics of disfigurement.  

2.  After completing the above, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

3.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease post laminectomy, entitlement to an initial evaluation in excess of 10 percent for variant headaches, previously diagnosed as migraine headaches, entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc and joint disease, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for neurological impairment of the right and left upper extremities, also claimed as cervical radiculopathy.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


